— Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered January 24, 2011, convicting defendant, upon his plea of guilty, of criminal sexual act in the first degree, and sentencing him to a term of 23 years, unanimously affirmed.
Defendant’s challenge to the voluntariness of his plea is unpreserved (see People v Lopez, 71 NY2d 662, 666 [1988]), and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. “The court was not obligated to inquire about a possible intoxication defense, because defendant said nothing about intoxication in his plea allocution itself, regardless of what he may have said on other occasions” (People v Ortega, 70 AD3d 416, 417 [1st Dept 2010], lv denied 15 NY3d 808 [2010]).
Defendant made a valid waiver of his right to appeal (see *533People v Lopez, 6 NY3d 248 [2006]). Regardless of whether defendant validly waived his right to appeal, we perceive no basis for reducing the sentence. Concur — Andrias, J.P., Friedman, Moskowitz, DeGrasse and Feinman, JJ.